OSBORNE, Judge.
In this Workmen’s Compensation case the claimant had asked for total disability claiming that he was disabled by a “pulmonary occupational disease.” He had worked in the coal mines for nearly forty years and attempted to prove silicosis or pneumo-coniosis. However, although the claimant’s doctors testified that they saw evidence of pneumoconiosis, the employers’ doctors and a doctor appointed by the Board testified that they did not. Doctor Cornish, who was appointed by the Board, testified that the claimant was suffering from chronic bronchitis. Appellant now claims that even if the evidence failed to show pneumoconiosis or silicosis, it did show chronic bronchitis and that chronic bronchitis is compensable under the circumstances here. This contention fails for two reasons. Of the ten doctors testifying, only Doctor Cornish diagnosed bronchitis and he did not state that it was totally disabling. This evidence would not require the Board to find that appellant was suffering from chronic bronchitis, nor that he was totally disabled thereby.
In addition, Dr. Cornish’s testimony in this case on the relationship of the bronchitis and the employment is almost identical with his testimony in Young v. Dale, Ky., 446 S.W.2d 288, (rendered February 28, 1969) including the statement that chronic bronchitis is a disease to which the public at large is exposed regardless of occupation. Since we there held that the Board properly denied recovery on the basis of very similar testimony, we cannot do otherwise here.
The judgment of the Floyd Circuit Court affirming the judgment of the Workmen’s Compensation Board is affirmed.
All concur except EDWARD P. HILL, J., who dissents.